Title: Instructions to James Mease, 15 October 1777
From: Washington, George
To: Mease, James



Sir
[15 October 1777]

In order to enable you to carry on the business of your department with facility & despatch—You are hereby authorized to purchase hire or press as circumstances may require from time to time—such number of horses and waggons as you shall stand in need of to answer the necessary purposes thereof—And in Consideration of the wants of the Army in many essential Articles of Cloathing, and the backwardness which has in some instances appeared in persons who have them for sale, to part with them to the publick on reasonable terms proceeding from Motives of disaffection and avarice—You are also empowered to seize such Articles as you know to be absolutely necessary to us, wherever you find them in private hands; paying a generous price for the same—At the same time that you will use this power in a manner answerable to our necessities; you will be carefull to exercise it with all the discretion, which a power so delicate and important demands, remembering that an improper use of it may not only render it odious, but may defeat the advantages it is intended to produce. Given at Head Quarters Octobr 15th 1777.
